Citation Nr: 1235008	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for residuals of a crushed right finger.

3.  Entitlement to a low back disorder, to include as secondary to service-connected residuals of fracture to C4-5-6.

4.  Entitlement to a bilateral hip disorder, to include as secondary to service-connected residuals of fracture to C4-5-6.

5.  Entitlement to bilateral leg disorder (claimed as nerve damage), to include as secondary to service-connected residuals of fracture to C4-5-6.

6.  Entitlement to nerve damage to the neck, to include as secondary to service-connected residuals of fracture to C4-5-6.

7.  Entitlement to bilateral arm nerve damage, to include as secondary to service-connected residuals of fracture to C4-5-6.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to April 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a heart disorder, entitlement to service connection for residuals of a crushed right finger, entitlement to a low back disorder, to include as secondary to service-connected residuals of fracture to C4-5-6, entitlement to a right hip disorder, to include as secondary to service-connected residuals of fracture to C4-5-6, entitlement to right leg nerve damage, to include as secondary to service-connected residuals of fracture to C4-5-6, entitlement to nerve damage to the neck, to include as secondary to service-connected residuals of fracture to C4-5-6, entitlement to left arm nerve damage, to include as secondary to service-connected residuals of fracture to C4-5-6, entitlement to right arm nerve damage, to include as secondary to service-connected residuals of fracture to C4-5-6, entitlement to a left hip disorder, to include as secondary to service-connected residuals of fracture to C4-5-6, entitlement to a left leg disorder, to include as secondary to service-connected residuals of fracture to C4-5-6, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.

The Veteran testified in August 2011 that ever since a graft was taken out of his left hip to place in his neck, he experiences pain radiating down into his hips, legs, and neurological symptoms in his arms.  See August 2011 BVA Hearing Transcript, page 19.  The Veteran also testified that he injured his finger during service.  Id. at 10.  He submitted letters that were written during service reporting that he "mashed" his finger up.  See February 1964 letter.  

The Board notes the Veteran is service connected for residuals of fracture to C4-5-6, and that he has current diagnoses of coronary artery disease, sensorineural hearing loss, osteoarthritis, cervical spondylosis and paralysis of the fourth cranial nerve.  

The Board finds that further development is necessary.  VA has a duty to assist a claimant in obtaining evidence, including the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The duty to assist has not been met.  The Veteran has not yet been afforded VA examinations for any of his claimed disorders.  As a result, no medical opinions have been obtained regarding the nature and etiology of the claimed disorders.  A remand is necessary to afford the Veteran VA examinations and to obtain medical opinions.

Additionally, the Board notes that during the August 2011 BVA Hearing, the Veteran's representative indicated that the Veteran had been treated recently at a VA Medical Center.  See August 2011 Hearing Transcript, page 19.  The most recent VA treatment records located in the claims file are from 2009.  The Board finds a remand is necessary to obtain all VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.  Specifically, obtain VA records from 2009 to current.

2.  Afford the Veteran a VA examination for a heart disorder.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All necessary testing should be conducted.  All current heart disorders should be noted.

For each heart disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the heart disorder is causally or etiologically related to service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his heart disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  Afford the Veteran a VA examination for residuals of a crushed right finger.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All necessary testing should be conducted, to include neurological testing.  All current right finger disorders should be noted.

For each right finger disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the right finger disorder is causally or etiologically related to service, to include the claimed crush injury during service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his right finger disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

4.  Afford the Veteran a VA examination for a low back disorder, to include as secondary to residuals of fracture to C4-5-6.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All current low back disorders should be noted.  

For each low back disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the low back disorder is causally or etiologically related to service;

b)  that the low back disorder is proximately due to or aggravated by the service-connected residuals of fracture to C4-5-6.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  Address the Veteran' contention that this current disability is related, in part, to the bone graft taken from his hip. 

In particular, review the lay statements as they relate to the development of his back disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

5.  Afford the Veteran a VA examination for his right and left hip disorders, to include as secondary to service-connected residuals of fracture to C4-5-6.  All necessary testing should be conducted, to include neurological testing.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment and personnel records.  All current hip disorders should be noted.  Any neurological damage should be noted.

For each hip disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the disorder is causally or etiologically related to service; or

b)  that the disorder is proximately due to or aggravated by service-connected residuals of fracture to C4-5-6.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  Address the Veteran' contention that this current disability is related, in part, to the bone graft taken from his hip. 

In particular, review the lay statements as they relate to the development of his hip disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

6.  Afford the Veteran a VA examination for bilateral leg nerve damage, to include as secondary to residuals of fracture to C4-5-6.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All current neurological disorders of the legs should be noted.

For each neurological disorder of the leg diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the leg nerve damage is causally or etiologically related to service;

b)  that the leg nerve damage is proximately due to or aggravated by the service-connected residuals of fracture to C4-5-6.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  Address the Veteran' contention that this current disability is related, in part, to the bone graft taken from his hip. 

In particular, review the lay statements as they relate to the development of his leg nerve damage and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

7.  Afford the Veteran a VA examination for nerve damage to the neck, to include as secondary to residuals of fracture to C4-5-6.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All current neurological disorders of the neck should be noted.

For each neurological disorder of the neck diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the neurological neck disorder is causally or etiologically related to service;

b)  that the neurological disorder is proximately due to or aggravated by the service-connected residuals of fracture to C4-5-6.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his neurological neck disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

8.  Afford the Veteran a VA examination for bilateral arm nerve damage, to include as secondary to residuals of fracture to C4-5-6.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All current low back disorders should be noted.

For each nerve damage to the arm diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the neurological disorder of the arm is causally or etiologically related to service;

b)  that the neurological disorder of the arm is proximately due to or aggravated by the service-connected residuals of fracture to C4-5-6.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  Address the Veteran' contention that this current disability is related, in part, to the bone graft taken from his hip.

In particular, review the lay statements as they relate to the development of his neurological disorder of the arm and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

9.  Afford the Veteran a VA examination for bilateral hearing loss.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  All current hearing disorders should be noted.

For each hearing disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the hearing loss is causally or etiologically related to service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his hearing loss and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

10.  Afford the Veteran a VA examination for tinnitus.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.  

The examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's tinnitus is causally or etiologically related to service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his tinnitus and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

11.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

12.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


